Citation Nr: 1755144	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-17 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee instability.

2.  Entitlement to an initial rating higher than 10 percent left knee instability. 

3.  Entitlement to a rating higher than 10 percent for right knee limited motion due to service-connected retropatellar pain syndrome.

4.  Entitlement to a rating higher than 10 percent for left knee limited motion due to service-connected retropatellar pain syndrome.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May 1997 to October 1999 and from December 2003 to March 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting increased ratings for all of the above claims.  However, the Board is also REMANDING these claims to the Agency of Original Jurisdiction (AOJ) for an updated VA examination and report as to whether even higher ratings for the knees are warranted.


FINDINGS OF FACT

1.  His right and left knee retropatellar pain syndrome result in functional loss that is the equivalent to extension limited to 15 degrees in both knees, since May 2010.

2.  The Veteran's right and left knees have had moderate instability since May 2010.


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating for limited motion for both the right and left knee, effective May 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5261 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria are met for an initial 20 percent rating for moderate instability for both the right and left knee, effective May 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 

The Veteran's right and left knee disabilities are each rated 10 percent disabling under both DC 5299-5261 for limited extension and DC 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  He asserts that his symptoms warrant higher ratings.

Under DC 5261, extension limited to 10 degrees is assigned a 10 percent rating.  Extension to 15 degrees is assigned a 20 percent rating; to 20 degrees, a 30 percent rating; to 30 degrees, a 40 percent rating; and, to 45 degrees, a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, slight lateral instability and recurrent subluxation is rated at 10 percent; moderate at 20 percent; and, severe at 30 percent.  38 C.F.R. § 4.71a, DC 5257.  

During his hearing, the Veteran testified to having extreme and constant pain at all times.  He reported that he had a very hard time using stairs without a railing, and that unexpected uneven ground causes his knees to give way and that he falls.  He said that he cannot stand or walk for long.  He said that he coaches his son's little league team, but is not able to participate because he cannot squat or stand.  He said that at church he cannot kneel and stand, like elderly people, and that he is embarrassed by this because he is not elderly.  He said that he used to work in a job that required standing and walking, but was lucky to be placed in a new position that is more of a desk job.  He also said that even sitting for a long time is not possible, and that he must get up occasionally.  He said that his range of motion was not correctly recorded on the VA examination.

Based on this evidence, and in resolving all doubt in the Veteran's favor, the Board finds that increased ratings are warranted in both knees under both DCs.  In regard to limited extension, the Board finds that he has provided sufficient evidence to show that his functional loss is roughly the equivalent to having extension limited to 15 degrees, and that a 20 percent rating for limited extension is warranted for each knee, effective from May 28, 2010, the date of receipt of his claim.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 3.400, 4.71a, DC 5261.  

Further, in regard to instability and subluxation, the Board finds that he has provided ample evidence to support that these symptoms are at least moderate in severity.  His VA treatment records confirm that he has worn a brace since June 2010.  He has also gone to physical therapy for his knee, in September 2010.  Accordingly, the Board finds that his instability is moderate, and that a 20 percent rating is warranted for each knee, effective from May 28, 2010, the date of receipt of the claim.  38 C.F.R. §§ 3.400, 4.71a, DC 5257.

As the knees are being remanded for additional development, further discussion of the applicable DCs is not currently necessary.  


ORDER

A 20 percent rating is granted under DC 5299-5261, effective May 28, 2010.

An initial 20 percent rating is granted under DC 5257, effective May 28, 2010.


REMAND

The Veteran must be scheduled for an updated knee examination, he has contended his symptoms are increased.  The Board also notes that the most recent VA examination was not conducted in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), which provides that active and passive range of motion testing must be conducted in both weight-bearing and non-weight-bearing positions.  
 
Further, during his hearing he suggested he sees a non-VA doctor for his knee, and that he had recently had treatment.  Updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask him to identify all treatment he has had on his knees from January 2016 to the present, and for authorization for VA to obtain the specified records.  

2.  Schedule an appropriate examination for a report on the current severity of the Veteran's right and left knee disabilities.  

Conduct range of motion testing, and indicate the point at which motion is limited by pain.  The examiner is asked to test both active and passive range of motion, in both weight-bearing and non-weight-bearing positions. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is asked to describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner is asked to elicit from the Veteran a detailed history of his functional loss, and his symptoms during flares and after repeated use, including estimates of additional loss of motion, which can be used to inform such an opinion.

The examiner is asked to comment on the severity of the Veteran's instability/subluxation.

The examiner is asked to comment as to whether the Veteran has any symptoms related to the semilunar cartilage.


3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


